ON APPLICATION FOR REHEARING
REYNOLDS, J.
Defendants insist that they are entitled to a rehearing in this case for the reason, as they contend, that *117our decision is in conflict -with the decisions of the Supreme Court in similar cases; but they do not support their contention by the citation of any authorities other than those quoted in their original brief.
We are convinced that our findings herein are correct as to the law; but defendants call our attention to the fact that they only allowed credit for $17.00 per week for twenty weeks when under the evidence they should have been given credit for $20.00 per week for twenty weeks.
The only evidence introduced on that point is the testimony of plaintiff, who says, on page 2:
“Q. Now do you know what compensation, if any, has the defendants, or either of them, paid you?
“A. Seventeen dollars ($17.00) per week.
“Q. How much per week?
“A. Twenty dollars ($20.00) per week, for twenty weeks.
“Q. For twenty weeks?
“A. Yes, sir.”
Under this testimony defendants are entitled to credit for $20.00 per week for twenty weeks; but this is an error that we can correct without granting a rehearing.
It is therefore ordered, adjudged and decreed that our former decree herein be modified by allowing defendants credit for payment of $20.00 per week for twenty weeks instead of $20.00 per week for seventeen weeks, and as thus amended the judgment of the lower court is affirmed. Defendants to pay the costs of the lower court; plaintiff to pay the costs of this court. And having corrected our former judgment, the rehearing asked for is refused.